


110 HRES 448 EH: Expressing the sense of the House of

U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 448
		In the House of Representatives, U.
		  S.,
		
			October 15, 2007
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that there should be established a National Cancer Research
		  Month, and for other purposes.
	
	
		Whereas the American Association for Cancer Research, the
			 oldest and largest scientific cancer research organization in the United
			 States, was founded on May 7, 1907, at the Willard Hotel in Washington, DC, by
			 a group of physicians and scientists interested in research to further the
			 investigation and spread new knowledge about cancer;
		Whereas the American Association for Cancer Research is
			 focused on every aspect of high-quality, innovative cancer research and is the
			 authoritative source of information and publications about advances in the
			 causes, diagnosis, treatment, and prevention of cancer;
		Whereas since its founding, the American Association for
			 Cancer Research has accelerated the growth and dissemination of new knowledge
			 about cancer and the complexity of this disease to speed translation of new
			 discoveries for the benefit of cancer patients, and has provided the
			 information needed by elected officials to make informed decisions on public
			 policy and sustained funding for cancer research;
		Whereas partnerships with research scientists and the
			 general public, survivors and patient advocates, philanthropic organizations,
			 industry, and government have led to advanced breakthroughs, early detection
			 tools which have increased survival rates, and a better quality of life for
			 cancer survivors;
		Whereas our national investment in cancer research has
			 yielded substantial returns in terms of research and advances and lives saved,
			 with a scholarly estimate that every 1-percent decline in cancer mortality
			 saves our national economy $500,000,000,000;
		Whereas cancer continues to be one of the most pressing
			 public health concerns, killing one American every minute, or a dozen people
			 worldwide every 60 seconds;
		Whereas the American Association for Cancer Research
			 Annual Meeting on April 14–18, 2007, was the world’s largest and most
			 comprehensive gathering of leading cancer researchers, scientists, and
			 clinicians engaged in all aspects of clinical investigations pertaining to
			 human cancer as well as the scientific disciplines of cellular, molecular, and
			 tumor biology; carcinogenesis; chemistry; developmental biology and stem cells;
			 endocrinology, epidemiology, and biostatistics; experimental/molecular
			 therapeutics; immunology; and radiobiology/radiation oncology; imaging;
			 prevention and survivorship research;
		Whereas, as part of their Centennial, the American
			 Association for Cancer Research has published Landmarks in Cancer
			 Research citing the events or discoveries after 1907 that have had a
			 profound effect on advancing our knowledge of the causes, mechanisms,
			 diagnosis, treatment, and prevention of cancer; these landmarks are intended as
			 an educational, living document, an ever-changing testament to human ingenuity
			 and creativity in the scientific struggle to understand and eliminate the
			 diseases collectively known as cancer;
		Whereas more than 60 percent of all cancer occurs in
			 people over the age of 65, and issues relating to the interface of aging and
			 cancer, ranging from the most basic science questions to epidemiologic
			 relationships to clinical and health services research issues, are of concern
			 to society;
		Whereas the American Association for Cancer Research is
			 proactively addressing these issues paramount to our aging population through a
			 Task Force on Cancer and Aging, special conferences, and other programs which
			 engage the scientific community in response to this demographic imperative;
			 and
		Whereas May would be an appropriate month to recognize as
			 National Cancer Research Month: Now, therefore, be it
		
	
		That—
			(1)it is the sense of the House of
			 Representatives that there should be established a National Cancer Research
			 Month to support the American Association for Cancer Research in public
			 education efforts to make cancer research a national and international priority
			 so that one day the disease of cancer will be relegated to history; and
			(2)the House of
			 Representatives—
				(A)congratulates the
			 American Association for Cancer Research on its 100-year anniversary: A
			 Century of Leadership in Science—A Future of Cancer Prevention and
			 Cures;
				(B)recognizes the
			 invaluable contributions made by the American Association for Cancer Research
			 and its quest to prevent and cure cancer and save lives through cancer
			 research; and
				(C)expresses the
			 gratitude of the people of the United States for the American Association for
			 Cancer Research’s contributions and the progress in advancing cancer
			 research.
				
	
		
			Lorraine C. Miller,
			Clerk.
		
	
